    6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,               )
                                   )
                    Plaintiff,     )
                                   )
v.                                 )                    No. 18-cv-56-RAW
                                   )
MCKESSON CORPORATION; CARDINAL )
HEALTH, INC.; CARDINAL HEALTH 110, )
LLC; AMERISOURCEBERGEN DRUG        )
CORPORATION; CVS HEALTH            )
CORPORATION; CVS PHARMACY, INC.; )
OKLAHOMA CVS PHARMACY, LLC;        )
WALGREENS BOOTS ALLIANCE, INC.;    )
WALGREEN CO.; WAL-MART STORES,     )
INC.,                              )
                                   )
                    Defendants.    )

               PHARMACY DEFENDANTS’ MOTION TO STAY
             MARCH 23, 2020 RESPONSIVE PLEADING DEADLINE
             AND REQUEST FOR EXPEDITED CONSIDERATION

      Defendants, CVS Health Corporation, 1 CVS Pharmacy, Inc., Oklahoma CVS

Pharmacy, L.L.C., Walgreens Boots Alliance, Inc., 2 Walgreen Co., and Walmart Inc.

(collectively, the “Pharmacy Defendants”), respectfully move to stay the March 23, 2020

deadline to answer, file a motion to dismiss, or otherwise respond to Plaintiff’s Petition.

The Pharmacy Defendants further request that the Court grant expedited consideration of

this Motion. In support of this motion, the Pharmacy Defendants state as follows:


1
  Plaintiff is planning to dismiss CVS Health Corporation from this mater.
2
  Walgreens Boots Alliance, Inc. (“WBA”) intends to file at the appropriate time a motion
to dismiss based on lack of personal jurisdiction, and expressly reserves its right to so
move. By joining in this motion, WBA does not consent to jurisdiction or waive its position
on jurisdiction in any respect.
                                            1
    6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 2 of 6



       1.     On January 19, 2018, Plaintiff commenced this action by filing the Petition

in the State Court of Sequoyah County, Oklahoma.

       2.     On February 26, 2018, McKesson Corporation filed a Notice of Removal

pursuant to 28 U.S.C. § 1442. See ECF No. 1.

       3.     On February 13, 2020, an order was filed remanding this matter to this Court.

See ECF No. 72.

       4.     On February 28, 2020, this Court granted the Pharmacy Defendants until

March 23, 2020 to answer, move or otherwise respond to the Petition. See ECF No. 84.

       5.     On March 17, 2020, this Court entered an Order allowing Plaintiff, if it so

desires, to file an Amended Complaint by March 27, 2020. See ECF No. 102.

       6.     Prior to the Court’s Order, Plaintiff advised the Pharmacy Defendants it

would be filing an Amended Complaint. Thus, Pharmacy Defendants will be required to

file additional answers, motions to dismiss, or other responses at that time.

       7.     This stay is not sought for delay, but will serve the interests of judicial

economy and fairness to the parties. It will further relieve the parties of the burden of filing

and responding to multiple motions to dismiss and the Court of the burden of reviewing

and ruling on the same.

       8.     Counsels’ communications in an effort to resolve the issues raised in this

Motion were concluded on March 18, 2020 with no agreement. Due to the upcoming

March 23, 2020 deadline and its associated burdens on the parties and Court, an expedited

ruling on this Motion is of necessity.



                                               2
    6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 3 of 6



      9.       The stay will have no effect on a scheduled trial or other deadlines, as none

have been set.

      WHEREFORE, for good cause shown, the Pharmacy Defendants respectfully

request that the Court grant the Pharmacy Defendants’ Motion and enter an order staying

the March 23, 2020 deadline for the Pharmacy Defendants to answer, file motions, or

otherwise respond to Plaintiff’s Petition. The Pharmacy Defendants further request the

Court set a shortened time for Plaintiff’s response and decide this Motion at its earliest

convenience.

      Respectfully submitted this 18th day of March, 2020.

/s/Larry D. Ottaway__________________            /s/G. Calvin Sharp_________________
Larry D. Ottaway, OBA #6816                      G. Calvin Sharpe, OBA # 11702
Amy Sherry Fischer, OBA #16651                   Amy D. White, OBA # 19255
Jordyn L. Cartmell, OBA #31043                   PHILLIPS MURRAH P.C.
FOLIART, HUFF, OTTAWAY &                         Corporate Tower, Thirteenth Floor
BOTTOM                                           101 North Robinson Avenue
201 Robert S. Kerr Avenue, 12th Floor            Oklahoma City, Oklahoma 73102
Oklahoma City, Oklahoma 73102                    (405) 235-4100 (t)
Telephone: (405) 232-4633                        (405) 235-4133 (f)
Facsimile: (405) 232-3462                        gcsharpe@phillipsmurrah.com
larryottaway@oklahomacounsel.com                 adwhite@phillipsmurrah.com
amyfischer@oklahomacounsel.com
jordyncartmell@oklahomacounsel.com               Eric R. Delinsky*
                                                 Alexandra W. Miller*
 Laura Jane Durfee                               Paul Hynes*
 Andrew J. Junker                                ZUCKERMAN SPAEDER LLP
 Jason S. Varnado                                1800 M Street
 Jones Day                                       Suite 1000
 2727 N. Harwood St.                             Washington DC 20036
 Dallas, TX 75201                                Telephone: (202) 778-1800
 Telephone: 214-220-3939                         edelinsky@zuckerman.com
 Facsimile: 214-969-5100                         smiller@zuckerman.com
 ldurfee@jonesday.com                            phynes@zuckerman.com



                                             3
   6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 4 of 6



Karen P. Hewitt                           Conor B. O’Croinin
Jones Day                                 ZUCKERMAN SPAEDER LLP
4655 Executive Dr., Suite 1500            100 East Pratt Street, Suite 2440
San Diego, CA 92121                       Baltimore, MD 21202-1031
Telephone: 858-314-1200                   Telephone: (410) 949-1160
Facsimile: 858-345-3178                   cocroinin@zuckerman.com
kphewitt@jonesday.com
                                          Eric R. Delinsky
ATTORNEYS FOR DEFENDANT                   Paul B. Hynes, Jr.
WALMART INC.                              ZUCKERMAN SPAEDER LLP
                                          1800 M St., NW, Suite 1000
/s/Steve E. Holden_________________       Washington, D.C. 20035
Steven E. Holden, OBA #4289               Telephone: (202) 778-1800
Caleb S. McKee, OBA #32066                edelinsky@zuckerman.com
HOLDEN LITIGATION, Holden, P.C.           phynes@zuckerman.com
15 East 5th Street, Suite 3900
Tulsa, OK 74103                           ATTORNEYS FOR DEFENDANTS
Telephone: 918-295-8888                   CVS HEALTH CORPORATION;
Facsimile: 918-295-8889                   CVS PHARMACY, INC.; AND
SteveHolden@HoldenLitigation.com          OKLAHOMA CVS PHARMACY,
CalebMcKee@HoldenLitigation.com           L.L.C.

Steven E. Derringer
Kaspar Stoffelmayr
Bartlit Beck, LLP
54 W. Hubbard St., Suite 300
Chicago, IL 60654
Telephone: (312) 494-4400
Facsimile: (312) 494-4440
Steven.Derringer@bartlitbeck.com
Kaspar.Stoffelmayr@bartlitbeck.com

Alex J. Harris
Bartlit Beck, LLP
1801 Wewatta St.
Denver, CO 80202
Telephone: (303) 592-3100
Alex.Harris@bartlitbeck.com

ATTORNEYS FOR DEFENDANTS
WALGREEN CO. AND WALGREENS
BOOTS ALLIANCE, INC.


                                      4
    6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 5 of 6



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of March, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

 D. Michael McBride, III                          M. Todd Hembree
 Susan E. Huntsman                                Chrissi Ross Nimmo
 Crowe & Dunlevy                                  John Young
 500 Kennedy Building                             The Cherokee Nation
 321 S. Boston Avenue                             P.O. Box 948
 Tulsa, OK 74103                                  Tahlequah, OK 74464
 Telephone: 918-592-9800
 Facsimile: 918-592-9801                          Curtis N. Bruehl
 mike.mcbride@crowedunlevy.com                    The Bruehl Law Firm
 susan.huntsman@crowedunlevy.com                  14005 N. Eastern Ave.
                                                  Edmond, OK 73013
 Shannon E. McClure
 Robert A. Nicholas                               Richard Fields
 Rachell B. Weil                                  Fields Law PLLC
 Reed Smith, LLP                                  2000 Massachusetts Ave.
 1717 Arch Street, Suite 3100                     Washington, DC 20036
 Philadelphia, PA 19103
 Telephone: (215) 851-8226                        Frank Sullivan , III
 Facsimile: (215) 851-1420                        Sullivan & Sullivan, PLLC
 smcclure@reedsmith.com                           P.O. Box 768
 rnicholas@reedsmith.com                          Sallisaw, OK 74955
 rweil@reedsmith.com
                                                  Stephen N. Zack
 Charles Stanton Perry                            Tyler Ulrich
 Reed Smith, LLP                                  Patricia A. Melville
 811 Main Street, Suite 1700                      Boies Schiller Flexner, LLP
 Houston, TX 77002                                100 SE 2nd St., Suite 2800
 Telephone: (713) 469-3847                        Miami, FL 33131
 Facsimile: (713) 469-3899
 sperry@reedsmith.com                 William S. Ohlemeyer
                                      Boies Schiller Flexner. LLP
 Attorneys for AmerisourceBergen Drug 333 Main Street
 Corporation                          Armonk, NY 10504

                                                  Attorneys for Cherokee Nation



                                              5
  6:18-cv-00056-RAW Document 103 Filed in ED/OK on 03/18/20 Page 6 of 6



Ryan A. Ray
Norman, Wohlgemuth, Chandler, Jeter,
Barnett & Ray, P.C.
2900 Mid-Continent Tower
401 S. Boston Ave.
Tulsa, OK 74103
Telephone: 918-583-7571
Facsimile: 918-584-7846
rar@nwcjlaw.com

James J. Proszek
Timothy S. Posey
Hall, Estill, Hardwick, Gable, Golden &
Nelson, P.C.
320 S. Boston Ave., Suite 200
Tulsa, OK 74103-3706
Telephone: 918-594-0529
Facsimile: 918-594-0505
jproszek@hallestill.com
tposey@hallestill.com

Attorneys for Cardinal Health, Inc.

Stuart D. Campbell
Kaylee Davis-Maddy
Doener, Saunders, Daniel & Anderson,
LLP
700 Williams Center Tower II
Two West Second Street
Tulsa, OK 74103-3522
Telephone: 9198-582-1211
Facsimile: 918-591-5360
scampbell@dsda.com
kmaddy@dsda.com

Attorneys for McKesson Corporation



                                      s/Larry D. Ottaway




                                          6
